               Case 2:21-cv-00844-TSZ Document 1-2 Filed 06/23/21 Page 1 of 4




 1
                                                    FILED
                                            2021 MAY 24 10:52 AM
 2                                              KING COUNTY
                                           SUPERIOR COURT CLERK
 3                                                 E-FILED
                                           CASE #: 21-2-06824-0 KNT
 4

 5

 6                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                              IN AND FOR THE COUNTY OF KING
 7   SERVICE EMPLOYEES INTERNATIONAL                   No.
     UNION, LOCAL 6, on behalf on the
 8   employees it represents                           COMPLAINT
                                   Plaintiff,
 9
        v.
10
     HUNTLEIGH USA CORPORATION, a
11   corporation
12                                      Defendants.
13            Plaintiff, Service Employees International Union, Local 6 (“SEIU6”) alleges:
14                                               I. PARTIES
15            1.1    SEIU6 is a labor organization with its primary offices located at 3720 Airport

16   Way S, Seattle, WA 98134. SEIU 6 represents a bargaining unit of property service workers

17   employed by the defendant Huntleigh USA Corporation. (“Huntleigh”). SEIU6 brings this action

18   in its associational capacity on behalf of its members employed by the Defendant for whom it is

19   the exclusive bargaining representative, pursuant to RCW 41.56 and RCW 74.39A.270.

20            1.2    Defendant Huntleigh, USA (“Huntleigh”) is a security services business based in

21   Seatac, King County, Washington, which employs a bargaining unit of employees represented by

22   SEIU6.

23

24
     COMPLAINT – Page 1
               Case 2:21-cv-00844-TSZ Document 1-2 Filed 06/23/21 Page 2 of 4




 1          1.3    Plaintiff brings this action in its associational standing capacity on behalf of

 2   current employees of Defendant Huntleigh for violations of SeaTac Municipal Code 7.45. SEIU6

 3   seeks damages for its bargaining unit members and permanent injunctive relief pursuant to Civil

 4   Rule 65 and SeaTac Municipal Code 7.45.020.

 5                                  II. JURISDICTION AND VENUE

 6          2.1    This Court has jurisdiction pursuant to RCW 2.08.010.

 7          2.2    Venue in King County is appropriate pursuant to RCW 4.12.025.

 8          2.3    A significant portion of the acts and omissions alleged herein took place in King

 9   County.

10                                     III. STATEMENT OF FACTS

11          3.1    SEIU6 represents the current nonmanagerial and nonsupervisory employees who

12   provide services for Huntleigh, USA at the SeaTac Airport.

13          3.2    Huntleigh is an “employer” for purposes of the Minimum Wage Act, and is a

14   “Transportation Employer” pursuant to SeaTac Municipal Code 7.45.010(M).

15          3.3    The Defendant operates offices, which are located in the SeaTac Airport.

16          3.4    SEIU6 acts in this suit in its capacity as the exclusive bargaining representative on

17   behalf of all its current Huntleigh bargaining unit members who have submitted requests to the

18   employer to receive lump sum payments, or reimbursement, for all sick and safe leave time in

19   excess of forty hours whose accrued and unused sick and safe leave reimbursements have not

20   been paid.

21          3.5    SEIU6 has standing to bring this suit because (a) the aggrieved workers would

22   otherwise have standing to bring suit in their own right to enforce the provisions of SeaTac

23   Municipal Code 7.45.020, (b) to ensure the Huntleigh bargaining unit members receive full

24   benefits associated with the services they perform that are germane to the purpose and goals of
     COMPLAINT – Page 2
                Case 2:21-cv-00844-TSZ Document 1-2 Filed 06/23/21 Page 3 of 4




 1   SEIU6, and (c) none of the claims asserted require the participation of individual aggrieved

 2   workers.

 3            3.6      Defendant has not provided SEIU6 SeaTac located bargaining unit members with

 4   lump sum payments of unused and accrued sick and safe leave time at the end of calendar year

 5   2019 or at the end of calendar year 2020, as required under SeaTac Municipal Code 7.45.020. By

 6   this failure, Defendants have violated and continue to violate the rights of its employees.

 7                                          IV. CAUSE OF ACTION

 8                        VIOLATION OF SEATAC MUNICIPAL CODE 7.45.020

 9            Plaintiff restates and realleges the allegations set forth in paragraphs 1.1 through 3.6

10   above.

11            4.1      Defendant’s failure to provide lump sum payments of unused compensated time

12   at the end of the calendar year constitutes violations of SeaTac Municipal Code 7.45.020(A) and

13   (D).

14            4.2      As a result of Defendant’s acts and omissions, Plaintiff’s members have been

15   damaged in amounts as will be proven at trial.

16                                         V. PRAYER FOR RELIEF

17            5.1      WHEREFORE, Plaintiff requests that this Court enter an order granting it the

18   following relief:

19            A. Damages for unpaid wages in amounts to be proven at trial, inclusive of unpaid lump

20                  sum payments of unused and accrued sick and safe leave time;

21            B. Exemplary damages in amounts equal to twice the unpaid wages due to class

22                  members, pursuant to RCW 49.52.070;

23            C. Attorney’s fees and costs pursuant to RCW 49.48.030 and RCW 49.52.070;

24            D. Prejudgment interest;
     COMPLAINT – Page 3
            Case 2:21-cv-00844-TSZ Document 1-2 Filed 06/23/21 Page 4 of 4




 1        E. Such other and further relief as the Court deems just and proper.

 2        Dated this 24th day of May, 2021.

 3                                             s/Kathleen Phair Barnard
                                               Kathleen Phair Barnard, WSBA No. 17896
 4                                             BARNARD IGLITZIN & LAVITT LLP
                                               18 W Mercer St, Suite 400
 5                                             Seattle, WA 98119
                                               (206) 257-6002
 6                                             (206) 378-4132
                                               barnard@workerlaw.com
 7
                                               Attorneys for SEIU6
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     COMPLAINT – Page 4
